Citation Nr: 1244391	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-34 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for bilateral flat feet.

3. Entitlement to an initial rating higher than 10 percent for residuals of a fracture of the right malleolus.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. M.

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1986 to October 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

This case was previously before the Board in February 2011, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is not shown.

2.  Bilateral flat feet pre-existed service and the bilateral flat feet did not increase in severity during service based on all the evidence of record, pertaining to the manifestations of the disability prior to, during and subsequent to service.


3.  Throughout the appeals period, the residuals of right malleolus fracture have been manifested by X-ray evidence of traumatic arthritis and moderate limitation of motion to include plantar flexion to 25 degrees without marked limitation of motion or ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2012).

2.  Bilateral pes planus preexisted service and was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2012). 

3.  The criteria for an initial rating higher than 10 percent for residuals of a right malleolus fracture have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003 and 5271 (2012). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  







Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in December 2006 and in January 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  


Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

On claim for increase, where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. 

Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision regarding the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in January 2007, in February 2007, in November 2007, in March 2011, and in April 2011.  The Board has reviewed the reports of the examinations and finds the reports adequate to decide the claims because the VA examiners considered the Veteran's history and described findings pertinent to the disabilities in sufficient detail so that the Board's decision is a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the medical history and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 (wartime service) and 1131 (peacetime service). 



Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 







Impaired hearing will be considered to be a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including sensorineural hearing loss or for arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not assert that hearing loss and flat feet were the result of combat and the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  



See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Hearing Loss 

Facts

The service treatment records show that on entrance examination in 1985 the pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
5
5
5
LEFT
20
15
10
5
5

On retirement examination in 2006 noted pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
5
LEFT
5
5
15
15
20



After service, on VA examination in February 2007, the pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
0
LEFT
5
5
5
10
20

Speech discrimination testing was 100 percent bilaterally.

In November 2010, the Veteran testified that his military occupational specialty was a machine gunner and he was an instructor.  He stated that he used various weapons and that he had noticed impaired hearing in service. 

On VA examination in March 2011, the Veteran stated the he had trouble hearing, because of service-connected tinnitus.  The pure tone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
10
5
10
15
20

The word recognition scores were 100 percent bilaterally.  The VA examiner described the Veteran as having normal hearing bilaterally.

Analysis

Impaired hearing is a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


There is no competent evidence that the Veteran has a bilateral hearing loss disability under 38 C.F.R. § 3.385 since service.  With the exception of the service entrance examination in 1985, the Veteran's audiograms including his retirement examination in June 2006 and on VA examinations after service a bilateral hearing loss disability under 38 C.F.R. § 3.385 has not been shown since service.  

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim. See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; 





See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  

As the presence or diagnosis of a hearing loss disability, i.e., one which meets the standard of 38 C.F.R. § 3.385, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a bilateral hearing loss disability. 

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability, not capable of lay observation by case law , the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a hearing loss disability in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence of a diagnosis of a bilateral hearing loss disability which satisfies the standard of 38 C.F.R. § 3.385 having been made by a medical professional since service.  38 C.F.R. § 3.159. 

In the absence of competent medical evidence of current bilateral hearing loss disability at any time in the appeal period, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  And the Board need not reach the question of whether the Veteran's statements are credible. 



As the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Flat Feet 

Facts and Analysis

A Veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The service treatment records show in 1985 on entrance examination asymptomatic bilateral flat feet were noted.  On retirement examination in 2006, the Veteran complained of a foot problem, although no abnormality was noted.  


In January 2007 on VA examination, the VA examiner noted a diagnosis nine months earlier of bilateral flat feet and complaints of pain on the bottoms of the feet with prolonged standing.  Posture and gait were normal with no evidence of limping and a mild arch was observed bilaterally with no deformity or instability, including by X-ray.  The diagnosis was bilateral pes planus or flat feet.

In November 2007 on VA examination, the Veteran complained of pain on the bottom of his feet and in his heels, which was worse when he walked.  He did not use any inserts or orthotics for his feet and did not report any impact on his job.  Physical examination showed no tenderness on manipulation and no deformity.  The diagnosis was subjective complaints of heel pain.

In November 2010, the Veteran testified that on entrance to service his feet were not a problem and that he had run track and cross-country in high school without a problem.  He stated that he started experiencing problems with his knees in service, but the corpsman told his problem was flat feet.  Since leaving service, he had been given arch supports which helped with his knee problems.

In April 2011 on VA examination, the Veteran stated that when he sought treatment for knee pain shortly before retirement a corpsman told him it was due to his flat feet and provided arch supports.  He described pain, heat, redness, and stiffness in the bottoms of his feet and his heels while standing and walking.  The Veteran used custom-made orthotics which provided good relief.  

The VA examiner noted no evidence of abnormal weight bearing, painful motion, instability, welling, or tenderness.  There was no foot abnormality.  X-rays were read as normal.  The VA examiner found no evidence of flat feet. 

As pes planus or flat feet were noted on entrance examination, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply.  Rather, the provisions of 38 U.S.C.A. § 1153 apply.  



Under 38 U.S.C.A. § 1153, a pre-existing disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition. 

The Veteran asserts that his feet were worsened by service, because his feet were asymptomatic on entrance and now his feet cause him discomfort on prolonged standing.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Pes planus is a simple medical condition that the Veteran as a lay person can identify.  Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995).  Thus, the Veteran is competent to state that he had flat feet at service entrance and to offer an opinion that his condition has worsened.  

Where the Veteran's assertion that his pre-existing pes planus or flat feet disability worsened in service is contradicted by the evidence of the retirement examination and three separate VA examinations which show no abnormality in the feet, including on X-ray, the medical evidence outweighs the Veteran's lay evidence, however competent and credible it may be.

In this instance, it has not been shown that the Veteran's bilateral flat feet increased in disability during service.  Prior to service, as shown by the service entrance examination, the Veteran's flat feet were considered asymptomatic.  




There is no evidence of foot pain, deformity, or other pathology in service which was severe enough to warrant medical treatment, and the Veteran does not assert that he experienced any of these in service.  At the time of retirement in June 2006, the Veteran did report foot problems, but there were no abnormalities or findings of pathology noted.  After service, the January 2007 VA examination noted a diagnosis of bilateral pes planus, with no evidence of abnormality, even on X-ray.  Then, in April 2011, the VA examiner stated that flat feet were not shown on examination or by X-ray.  

Where there is no evidence that the Veteran's condition noted at service entrance became symptomatic or worsened during service and where a medical practitioner has stated it does not even exist at present, it cannot be said to have worsened in service.  As such, based on the preponderance of the evidence, the presumption of soundness is not rebutted, and there is no basis for service connection on under 38 C.F.R. § 3.310.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.


Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability has been predominantly stable and staged ratings are not warranted.

Diagnostic Code 5270 provides ratings for ankylosis of the ankle.  The Veteran does not have ankylosis in his right ankle, and this Diagnostic Code is therefore not applicable.  38 C.F.R. § 4.71a.






Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.


Facts and Analysis

The Veteran's service treatment records show he suffered a fractured right lateral malleolus in service in January 1989.  His retirement examination in June 2006 noted complaints of a right ankle problem with no objective findings.

Service connection was granted as of the day after retirement from service, November 1, 2006, and a noncompensable or 0 percent disability rating was assigned.  The disability rating was based on the VA examination findings showing occasional pain, swelling, and giveaway in the right ankle, with normal posture and gait.  Range of motion testing was normal, but there was evidence of swelling.  The X-ray showed calcifications related to an old injury but no evidence of functional loss.  A resolved fracture with traumatic arthritis was diagnosed.  In a rating decision in October 2007, the assigned disability rating was revised to 10 percent, because of the X-ray evidence of arthritis, in accordance with the rating criteria of Diagnostic Code 5003.

At the Video Conference hearing in November 2010, the Veteran testified that he had difficulty walking on uneven surfaces because his ankle had a tendency to twist.  He said he would fall when the ankle gave out, as frequently as once a month.

On April 2011 VA examination, the Veteran reported symptoms of pain in his right ankle with occasional swelling requiring ice and rest.  He was unable to run because of fear of twisting his ankle, which would result in additional pain and swelling.  On physical examination, there was no instability in the right ankle and range of motion testing showed dorsiflexion to 20 degrees and plantar flexion to 25 degrees.

The initial disability rating assigned for the Veteran's right ankle disability was 10 percent, based on the January 2007 VA examination showing X-ray evidence of traumatic arthritis but full range of motion with pain.  Under Diagnostic Code 5003, where there is noncompensable limitation of motion and arthritis in one major joint, a 10 percent disability rating is assigned.

The April 2011 VA examination reflects a change in the Veteran's disability picture, wherein he demonstrated limitation of plantar flexion to 25 degrees.  However, while the applicable rating criteria for disability may change, there is no change in the disability rating itself.  Specifically, Diagnostic Code 5271 provides for a 10 percent disability rating where moderate limitation of motion is shown and a 20 percent disability rating for marked limitation of motion.  

The Board has considered the effects of pain, weakness, and fatigue on the Veteran's demonstrated range of motion and notes that the onset of pain is considered in determining the resulting limitation.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As for pain, pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 and the Board has considered functional loss due to pain under Diagnostic Code 5271.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).

The Veteran currently demonstrates full range of dorsiflexion and greater than half of the normal range of plantar flexion, 25 degrees out of 45.  As such, while there is moderate limitation of motion, consistent with a 10 percent disability rating, marked limitation of motion warranting a 20 percent disability rating is not shown.  Therefore, the currently assigned 10 percent disability rating is still appropriate for the Veteran's right ankle arthritis disability.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.





The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, namely moderate limitation of motion and pain, and provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  










Rather, the record shows that the Veteran is presently employed full time as an instructor in the ROTC in the local school system.  Where the Veteran is gainfully employed, there is no implicit claim for inability to obtain and maintain gainful employment as a result of service-connected disabilities.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for bilateral flat feet is denied.

Entitlement to an initial disability rating higher than 10 percent for residuals of a fracture of the right malleolus without trauma is denied.


REMAND

The Veteran also seeks service connection for a right knee disability.  

In reviewing the record, the evidence is insufficient to decide claim on service connection on a direct basis.  

Accordingly, the claim is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorized VA to obtain on his behalf the records, pertaining to the treatment of the right knee by Dr. Dickason.


2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that the chondromalacia of the right patella with patellofemoral malalignment and lateral patellar facet compression had onset in service.  

The Veteran's file should be provided to the VA examiner for review.

3.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


